1.	Claims 32-45 and 52 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closet reasonable prior arts in the record 20140198647 and 20140198687 either individually or in combination fail to teach a control node comprising one or more communication interfaces configured to exchange signaling with a further node in the wireless communication network; and processing circuitry operatively associated with the one or more communication 
interfaces and a method of operation in the control node configured for operation in a wireless communication network, wherein the wireless communication network 
uses an instance of a defined radio protocol stack for exchanging the user traffic with the user device, with at least a portion of the instance of the defined radio protocol stack being shared between the two or more different radio accesses, and wherein monitoring the division of the user traffic in the user traffic flow comprises monitoring the division at a flow processing point within the instance of the defined radio protocol stack.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466